Citation Nr: 0031726	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of status 
post coloproctectomy with ileostomy for ulcerative colitis 
with low grade dysplasia and adenocarcinoma, to include as 
secondary to service-connected hemorrhoid disability.

2.  Entitlement to an increased rating for service-connected 
status post hemorrhoids (scar), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This appeal arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The issue of entitlement to service connection for residuals 
of status post coloproctectomy with ileostomy for ulcerative 
colitis with low grade dysplasia and adenocarcinoma, to 
include as secondary to service-connected hemorrhoids, will 
be addressed in the REMAND portion of this decision.


FINDING OF FACT

The veteran's service-connected status post hemorrhoid (scar) 
disability is not currently manifested by any internal or 
external hemorrhoid disease, nor by limitation of motion of 
any body part, nor by any poorly nourished scar with repeated 
ulceration.


CONCLUSION OF LAW

The schedular criteria for an increased rating for status 
post hemorrhoid disease disability (scar), currently rated as 
10 percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.14; 4.118, Diagnostic Code 
7804 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has voiced disagreement with the 10 percent 
rating assigned his service-connected hemorrhoid disability.  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In October 1999 the veteran underwent a completion 
coloproctectomy with ileostomy for ulcerative colitis with 
low grade dysplasia.  Ulcerative colitis has not been service 
connected.  A report of that procedure indicates that the 
veteran's anus was permanently closed, and a separate opening 
was made in the veteran's abdomen for fecal discharge.

During a December 1999 VA gastrointestinal examination the 
veteran reported having had a portion of his colon removed 
about 10 years before, due to cancer, and being diagnosed 
with ulcerative proctitis at that time.  The examiner 
reported that, as a result of the completion coloproctectomy 
with ileostomy, "the rectal area was sewed over."  During 
physical examination the veteran reported that, at the site 
of his anus, he continued to have some stinging and burning.  
No seepage, leaking, or staining of his undergarments was 
reported or found.  He reported that he could feel no lumps 
in his anal area, but that the scar was tender.  The examiner 
indicated the ileostomy was present just lateral to the 
umbilicus and was functioning well.  Inspection of the 
perianal area revealed a well-healed scar measuring five 
inches, with no keloid formation and no fissuring.  An area 
of sensitivity to touch was noted just below the coccyx.  The 
examiner's impression was that the veteran had a history of 
external hemorrhoids that had been surgically excised in the 
process of having the total colectomy and permanent ileostomy 
for ulcerative colitis with adenocarcinoma of the colon.  The 
examiner indicated that "[h]is service connected problem of 
hemorrhoids has been cured with the surgery ... ."

Hemorrhoids are rated in accordance with 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7336.  Mild or moderate hemorrhoid 
disease is to be rated as 0 percent (noncompensable) 
disabling under that code, while large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent rating.  
As there is no current clinical evidence of hemorrhoids, 
however, the preponderance of the evidence is against an 
increased rating for the veteran's hemorrhoid disability 
under this code.

The December 1999 VA examination report notes a scar as the 
only residual of the veteran's service-connected hemorrhoid 
disability.  Disabilities of the skin are rated in accordance 
with 38 C.F.R. § 4.118, DC's 7800-7819.  As the veteran's 
scar is not on the head, face, or neck, and is not a burn 
scar, DC's 7800-7802 are not applicable.  As the clinical 
evidence does not reveal that the scar is superficial, poorly 
nourished, with repeated ulceration, DC 7803 is not for 
application.  As no motion of any part of the veteran's body 
is limited by the scar, DC 7805 is not for application.  DC 
7804 provides that superficial, tender and painful scars, on 
objective demonstration, warrant a 10 percent rating.  This 
is the only, and therefore, maximum, rating allowed for this 
disability.  Thus, the preponderance of the evidence is 
against an increased rating for the veteran's hemorrhoid 
disability under this code.

As there is no other clinical pathology associated with the 
veteran's service-connected hemorrhoid disease disability, 
the preponderance of the evidence is against an increased 
rating for the veteran's hemorrhoid disease disability.  In 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The Board's 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with the law," if relevant data is 
examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2000); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

An increased rating for status post hemorrhoid disease 
disability (scar), currently rated as 10 percent disabling, 
is denied.


REMAND

The veteran has essentially requested service connection for 
residuals of status post completion coloproctectomy with 
ileostomy for ulcerative colitis with low grade dysplasia, to 
include as secondary to service-connected hemorrhoids.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  In addition, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In addition, a preexisting disability which is aggravated by 
a service-connected disease or injury in the line of duty 
shall be service connected.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448-50 (1995).  In secondary service 
connection cases VA medical examinations must consider both 
onset as well as aggravation theories of increased 
disability.  Allen, 7 Vet. App. at 449-50.  An April 1995 
Memorandum from the VA Director of the Compensation and 
Pension Service and VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
PART VI, para. 7.62, require a medical examination, including 
review of the claims folder, for the purpose of establishing 
the baseline level of a non-service connected disability and 
the level of additional disability which is considered 
proximately due to the service-connected disability.  See 
McQueen v. West, 13 Vet. App. 237, 241 (1999).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103A), provides that, ovides 
that VA shall treat an opinion as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C).

The Board believes the evidence below satisfies this 
criteria, such that a remand of the veteran's claim for 
service connection for residuals of status post 
coloproctectomy with ileostomy, to include as secondary to 
service-connected hemorrhoids, is necessary to obtain an 
etiology opinion.

Initially, the Board notes that the veteran's service medical 
records, including his January 1946 discharge physical 
examination report contain no evidence of any ulcerative 
colitis or adenocarcinoma of the colon, and no medical 
evidence has been submitted showing that any malignant colon 
tumors were manifested to a compensable (10 percent) degree 
within one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

While the October 1999 VA hospitalization discharge summary 
and a May 1999 VA treatment report appear to clearly indicate 
no relationship between the veteran's service-connected 
hemorrhoid disease disability and ulcerative colitis with 
adenocarcinoma of the colon, and the report of the December 
1999 VA examination contains the examiner's statement that 
the veteran's "service connected problem of hemorrhoids has 
been cured with the surgery for the non-service connective 
problem of ulcerative colitis and adenocarcinoma," the Board 
finds these statements do not conclusively and unequivocally 
state that no nexus exists between the veteran's active duty 
service and his ulcerative colitis with adenocarcinoma of the 
colon, or between that disability and his service-connected 
hemorrhoid disease disability, and that the October 1999 RO 
request for VA examination of the veteran does not 
specifically request such opinions.  See Epps, supra; Layno, 
supra, and Allen, supra.  The duty to assist requires an 
examiner to address specifically the alleged disorder; an 
examiner's silence is insufficient.  Wisch v. Brown, 8 Vet. 
App. 139, 140 (1995).

Thus, the VA physician (or another gastroenterologist) who 
performed the December 1999 VA examination should, after a 
thorough review of the claims file, be requested to provide 
an etiology opinion for the veteran's residuals of status 
post completion coloproctectomy with ileostomy for ulcerative 
colitis with low grade dysplasia, to include as secondary to 
his service-connected hemorrhoid disease disability.  When, 
during the course of review, it is determined that further 
evidence or clarification of the evidence is essential for a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction, specifying the action to 
be undertaken.  38 C.F.R. § 19.9.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should request that the VA 
physician who performed the December 1999 
gastrointestinal examination (or another 
gastroenterologist) review the entire 
claims file and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's ulcerative proctitis, 
ulcerative colitis with low grade 
dysplasia, or his colon cancer, were 
caused or aggravated by either his active 
duty service or his service-connected 
hemorrhoid disease disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner, and that review must be 
noted in the report.

2.  After completion of the above the RO 
should review the opinion report to 
determine if it is sufficient to properly 
adjudicate the veteran's claim for 
service connection for residuals of 
status post completion coloproctectomy 
with ileostomy for ulcerative colitis 
with low grade dysplasia and 
adenocarcinoma, to include as secondary 
to service-connected hemorrhoids.  If 
not, the report should be returned as 
inadequate for adjudication or rating 
purposes.  See 38 C.F.R. § 4.2; Bruce v. 
West, 11 Vet. App. 405, 410 (1998); 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

3.  The RO should then adjudicate that 
issue on the basis of all the evidence of 
record and all applicable statutes, 
regulations, and caselaw.  If service 
connection is not granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to fulfill the 
duty to assist and to obtain additional medical development, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 10 -


